Citation Nr: 1232627	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  11-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the above claim.

In July 2012, a hearing was held before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently has bilateral hearing loss due to noise exposure during military training and combat service.  He specifically contends that he temporarily went deaf in his right ear due to an explosion during training at Camp Brennen, Florida, and that he was consequently treated for hearing loss in service.  He asserts that he continued suffered permanent hearing loss even when his hearing returned approximately a week or so later, that he was subject to additional noise exposure during combat service, and that his hearing loss continued after discharge from service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Additionally, subsequent manifestations of a chronic disease listed under 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as hearing loss, that are manifested to a compensable degree within one year of separation from service, provided the Veteran served 90 days or more during a period of war or after December 31, 1946, even when there is no record or evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson, 12 Vet. App. at 253.  A lay witness is also competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The RO submitted a request for the Veteran's service treatment records to the National Personnel Records Center (NPRC), but the NPRC found that some of his records had been destroyed by fire; copies of the remaining original records were mailed and are associated with the claims folder.  When, as here, service records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (holding that the heightened duty to assist includes the obligation to search for alternative medical records).

The Veteran suffers from a current bilateral hearing loss disability.  All hearing tests of record show auditory thresholds above 40 decibels at all relevant frequencies.  38 C.F.R. § 3.385.  See, e.g., October 2007 audiogram; August 2009 VA examination report; November 2009 audiogram; January 2011 VA examination report.  Furthermore, the Veteran's statements establish hazardous noise exposure from weapons and artillery fire during training and during combat in service.  He is competent to testify to noise exposure in service.  See Grottveit, 5 Vet. App. at 93; Charles v. Principi, 16 Vet. App 370, 374 (2002).  While his DD-214 shows service as a clerk, his testimony that he trained and served in the infantry prior to reassignment to a clerk position is credible as it is corroborated by his Enlistment or Induction Record, which shows that he was enlisted for service in the Enlisted Reserve Corp, Infantry.  Caluza, 7 Vet. App. at 511.  

There are several medical opinions of record linking in-service noise exposure to the Veteran's current bilateral hearing loss.  In October 2007, a VA audiologist provided the opinion that, based on the Veteran's account of service with the infantry during World War II in Italy, it is at least as likely as not that the Veteran suffered damage to his hearing because of the hazardous noise of combat.  The VA audiologist further noted that the Veteran related several detailed accounts of in-service hazardous noise exposure.  The Veteran's primary physician, in a February 2009 statement, provided the opinion that the Veteran's hearing loss is consistent with time spent in the military during World War II, and treatment records from the Veteran's primary physician dated February 2009 note that his hearing loss is "probably related to infantry" and "may be related to service."  

At the July 2012 Board hearing, the Veteran's daughter testified that this physician has been their family physician for over 20 years, and the Board finds that she is competent to relate this information as a layperson can identify the length of treatment by a particular physician without the need for any specialized knowledge.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Her testimony is credible as it is not contradicted by the records obtained from the Veteran's primary physician, and the length of time she provided was not arbitrarily stated, but supported by her recollection that the physician had been treating their family since before her mother died, 21 years prior.  See Gardin, 613 F.3d at 1379-1380.  Therefore, due to particular knowledge of the Veteran and his medical conditions gained over the length of time that this physician served as the Veteran's primary physician, the Board finds his opinion to be especially probative.  See Parrish v. Shinseki, 24 Vet. App. 391 (2011); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

Furthermore, in August 2009, a VA examiner determined that the Veteran's bilateral hearing loss was at least as likely as not partially due to his in-service noise exposure.  In January 2011, the RO obtained an addendum for the August 2009 VA examiner, and instructed her to provide an opinion on the etiology of the Veteran's hearing loss in consideration of the RO's finding that there is a low probability of noise exposure in service as there is no evidence to support the Veteran's service as an infantryman.  As a result, the VA examiner provided an amended opinion that it was less likely than not that the Veteran's hearing loss is associated with noise exposure in the military because direct noise exposure is not expected from service as a clerk typist.  However, as discussed above, the Veteran's service personnel records do support his contention that he served in the infantry during service such that the addendum is based on inaccurate facts and is thereby not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Consequently, the Board places greater probative weight on the original opinion offered prior to the RO's addendum request.

Lastly, in a November 2009 audiology report, a private audiologist provided the opinion that the Veteran's bilateral hearing loss is as likely as not related to his exposure to loud noises during military service in the infantry.  

The Veteran and his daughter have also provided competent testimony regarding the continuous nature of his hearing loss.  The Veteran testified that he has experienced symptoms of damaged hearing since service, and his daughter testified that she has been aware of her father's hearing difficulties ever since she was a young child.  See Hickson, 12 Vet. App. at 253; see, e.g. Charles, 16 Vet. App. at 374.  This testimony credible as the Veteran's and his daughter's statements are consistent with each other and are supported by VA treatment records dated from July 1981 that show that the Veteran was hard of hearing.  See Gardin, 613 F.3d at 1379-1380.

Therefore, the greater weight of the evidence establishes a link between the Veteran's current bilateral hearing loss and noise exposure during his training for and service in the infantry during World War II, particularly in consideration of VA's heightened duty to resolve any doubt in favor of the Veteran where service treatment records are missing.  Consequently, the evidence establishes the existence of a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, exposure to significant noise during periods of active service, and a link between the Veteran's current bilateral hearing loss and noise exposure in service such that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


